Citation Nr: 1137350	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-32 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen and grant a claim of service connection for a bilateral hip disorder, status post hip replacements.

2.  Entitlement to service connection for the removal of teeth, secondary to the bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1970, with additional service in the Naval Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in December 2007 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The claim of service connection for extraction of the teeth is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection for a bilateral hip disorder was previously denied by the RO in September 1999.  Evidence presented since September 1999 relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  Resolving all doubt in favor of the Veteran, the Veteran's bilateral hip disorder, status post hip replacements, is due to service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for bilateral hip disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).

2.  The criteria for service connection for a bilateral hip disorder have been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

A claim of service connection for a bilateral hip disorder was initially denied in a March 1985 rating decision.  Subsequent applications to reopen were also denied, most recently in September 1999.  These decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because, although the evidence documented that the Veteran was treated for a fractured right pubic ramus in 1969 and was diagnosed with a bilateral hip disorder, the evidence did not suggest that the diagnosed bilateral hip disorder onset in service or was causally related to service, to include the in-service fracture of the right pubic ramus.  At the time of the prior decisions, the evidence included the service treatment records, VA and private treatment (to include surgical) records, December 1970 and July 2000 VA examination records, and a July 2000 VA examiner's determination that the bilateral hip disorder did not onset in service.  

Evidence submitted in conjunction with the application to reopen includes a September 2003 diagnosis of "arthritis [of the] hips probably [secondary] to the trauma in {service]" and a September 2004 VA finding that it was at least as likely as not that the Veteran's bilateral hip condition was related to his in-service injury in 1969.  See September 2003 VA treatment record; September 2004 VA examination record.  This evidence both new and material in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a link between the currently diagnosed bilateral hip disorder and service, and it raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the claim is reopened.  

 Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the August 2003 rating decision reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records, to include the February 1970 separation examination record, do not reflect any complaints or findings related to the hips.  The records do indicate that the Veteran sustained a fracture of the inferior pubic ramus in October 1969 as a result of getting "blown up in the air and land[ing] on his right side when his boat hit a mine."  

A December 1970 VA examination record reflect no histories of pain or problem involving the hips, normal clinical findings, and an assessment of old healed fracture of the right inferior pubic ramus with no residual disability.  

September 1981 private treatment records reflect the Veteran's history that his hips were "bothersome."  The records indicate that the Veteran had early degenerative osteoarthritis (or cystic changes) and early aseptic necrosis in the hips.  Subsequent medical records reflect histories of bilateral hip pain since approximately 1980 and findings of avascular necrosis and degenerative changes in the hips, for which the Veteran underwent a total hip replacement of the right hip in May 1983 and a total hip replacement of the left hip in January 1985.  

A VA examination was conducted in July 2000.  After examination and review of the record, the examiner diagnosed the Veteran with residuals of total hip replacement in bilateral hips and no residuals of the right inferior pubic ramus fracture.  The examiner indicated that "chart review indicated that the [Veteran] did not have avascular necrosis or degenerative joint disease" during service.  The examiner noted that the Veteran was claiming that his bilateral hip condition was due to the in-service fracture of the inferior pubic ramus.  The examiner determined that there was "no documentation that vascular necrosis of bilateral hips was caused or triggered or aggravated by the residuals of the fracture of the right inferior pubic ramus."  The examiner explained that the fracture of the pubic ramus was in 1969 but the Veteran did not begin having problems with his hips until 1980s.  The examiner reiterated that there was "no evidence or documentation of avascular necrosis or degenerative process of bilateral hips during service."  The examiner added, however, that review of the records associated with the 1980 hip surgeries would be appreciated.  

Another VA examination was conducted in May 2003.  After examination and review of the claims file, the examiner diagnosed the Veteran with aseptic necrosis of the bilateral hips, status post total hip replacements.  The examiner stated that the condition was "less likely than not related to the service-connected military service injury."  

In September 2003, the Veteran presented for reassessment of the chronic pain in his hips.  See September 2003 VA treatment record.  The record indicates that the Veteran was "curious" as to whether his arthritis could be from the trauma he received in Vietnam.  After examination, the treating physician's assistant assessed the Veteran with arthritis probably secondary to trauma in Vietnam.  

In September 2004, the Veteran was afforded a VA examination to determine the nature and severity of the service-connected residuals of fracture to the right pubic ramus.  The examiner noted the nature of the Veteran's initial injury.  The examiner also noted the Veteran's histories that he was asymptomatic in 1970, that he began to complain of pain in both hips in his early 30s, and that he underwent hip surgeries in the 1980s due to aseptic necrosis of the hips.  The examiner stated that based on the facts that the Veteran was 26 years old at the time of the in-service injury, that his hip symptoms began five years after the injury (while he was in his mid 30s) and that the symptoms gradually worsened until he underwent treatment seven years after the hip condition became symptomatic, it was as likely as not that the bilateral hip condition was related to the 1969 injury.  The examiner indicated that the right hip condition was due to the fall on his right side in 1969 and that the left hip disorder was probably affected by countercoup.  
.  
After review of the evidence, the Board finds service connection is warranted for the bilateral hip disorder based on the evidence that the bilateral hip disorder is causally related to service, specifically, the October 1969 explosion.  The Board acknowledges that the record includes negative nexus opinions from 2000 and 2003 VA examiners; however, the 2004 VA examiner did not provide a rationale for the opinion and the 2000 VA examiner only addressed whether the fractured right pubic ramus, and not the explosion and associated fall, had a causal relationship with the bilateral hip disorder.  Thus, the Board finds the opinions have limited, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further acknowledges that the 2004 VA examiner's positive nexus opinion appears based in part on the Veteran's history of hip problems since approximately 1975, a history which is contradicted by the record.  Although this reliance limits the probative value of the positive nexus opinion, the Board finds the opinion retains some probative value because it appears that the examiner premised his opinion on the Veteran's need for hip replacements when he was in his 40s.  In this case, the Board finds the evidence is at a minimum in equipoise as to whether the Veteran's bilateral hip disorder was related to service.  In such cases, the benefit of the doubt is awarded to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection for the bilateral hip disorder is granted.

Notice and Assistance

VA has a duty to notify and assist claimants for benefits.  The decision above reopens and grants service connection for the bilateral hip disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

New and material evidence having been received, the claim for service connection for a bilateral hip disorder is reopened and service connection is granted.  


REMAND

Further development is needed on the claim of service connection for teeth extraction.  The Veteran contends that he was told he had to extract his teeth in order for his hip replacement surgery to succeed.  The evidence of record indicates that the Veteran began receiving VA dental treatment in August 1989.  The evidence is ambiguous as to when the second right hip replacement surgery occurred, however:  although the records reflect histories and notations that the surgery occurred in 1987, the record also includes a VA prosthetics report suggesting that the surgery was done in September 1989.  

The treatment records associated with the second right hip surgery and dental treatment are not associated with the record.  The Board acknowledges that it appears that these records are unavailable.  Because the records were not specifically requested, however, and because of their relevancy to the matter at hand, the Board finds a specific request should be made.

Furthermore, unless it is determined that the second right hip surgery was conducted in 1987, the Board finds an opinion should be obtained to determine if it is at least as likely as not that the service-connected right hip disability resulted in the extraction of the Veteran's teeth.  

Accordingly, the case is REMANDED for the following action:

1. Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of secondary service connection for teeth extraction.  

2.  Request the treatment records associated with the VA dental treatment from August 1989 forward and the treatment records associated with the second right hip surgery.  Notify the Veteran if any records are not available.  

3.  Then, if the records suggest that the second right hip surgery was done in 1989, schedule the Veteran for a dental examination.  The examiner should state whether it is at least as likely as not that the tooth extraction was caused by the service-connected right hip disability, to include any associated surgical treatment.  

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


